DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 17-39, 41-46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s arguments that Recinella fails to provide a radial cavity extending from the inner surface to the outer surface of the line and a sensing surface spaced from the inner surface, the examiner respectfully disagrees. The examiner respectfully submits that Recinella teaches the channel 41 to fluidly join the lumens to the transducer 17. Recinella further shows the connecting wire 31 of the monitoring device 15 extending from the outer surface 19 through to the inner surface 34. One of ordinary skill in the art would recognize that a bore would be formed to allow the passage of the wire. Furthermore, the phrasing of “the sensing surface […] spaced from the inner surface of the wall” is ambiguous. In the case that this phrase is to be understood as the position of the deflected membrane being spaced from the inner surface of the wall, the examiner respectfully submits that Recinella explicitly teaches this deflection that would cause the diaphragm to be spaced from the inner surface of the wall. 
Election by Original Presentation
Newly submitted claim 50 is directed to an invention that is independent or distinct from the invention originally claimed for the following reason: claim 50 is drawn to a method for producing a sensor, which would belong to a separate classification area from the rest of the claims, which are drawn to a measuring device and methods for using the measuring device. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly claim 50 is withdrawn from consideration as being directed to a non-elected invention (see MEPE 21.03). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-39, 41-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 17, 37, 41, 44, the limitation of “the sensing surface […] spaced from the inner surface of the wall” is ambiguous because it’s unclear whether the sensing surface is installed at a position spaced from the inner surface of the wall or the sensing surface when in operation may deflect to a position spaced from the inner surface of the wall. Further clarification is respectfully requested.
Regarding claims 26 and 29, it is unclear whether the limitation of “an area of the radial cavity” is the same as “an area of the radial cavity in claim 29. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 47-48 and 51 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella).
Regarding claim 47, Recinella teaches a medico-technical measuring device for measuring a property of a fluid, comprising: 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity, the sensor having a sensing surface (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]); Application No. 16/521,1538 Docket No.: 36NOVA-GV10303NA Amendment dated July 22, 2021 After Final Office Action of June 14, 2021 
wherein the line has a radial cavity defined in the wall in a radial direction (i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), the radial cavity having a constant cross section from the inner surface to the outer surface of the wall (see Fig. 13); and 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded 
such that the sensor is in communication with the fluid (i.e., when pressure acts on the diaphragm of the pressure transducer 17, it can cause a deflection of a piezoresistive element of the transducer 17, which can produce a signal which can be detected, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]).  
Regarding claim 48, Recinella teaches that the radial cavity is a cylindrical bore and the constant cross section comprises a constant diameter of the bore (see Fig. 13).  
Regarding claim 51, Recinella teaches a method for measuring a property of a fluid by means of a medico- technical measuring device, comprising the steps of: providing a medico-technical measuring device comprising; a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36, 38-39, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella) in view of Hasunuma (U.S. Pat. No. 7,100,454) (hereafter Hasunuma) 
Regarding claim 17, Recinella teaches a medico-technical measuring device for measuring a property of a fluid, comprising: 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), 
the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen. The diaphragm can be in fluid communication with the at least one catheter lumen and the at least one extension tube lumen, wherein at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph sections [0059] and [0062]); 
wherein the line has a radial cavity defined in the wall in a radial direction (i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), 
the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), and 

Regarding the sensor surface, Hasunuma teaches that the sensor unit (i.e., sensor module 2 and protective sheet 15) (see Fig. 1) is integrated in the wall (i.e., corner portions 9b and 9c) (see Fig. 1)  with the sensing surface (i.e., the bottom surface of the sensor module 2 
Regarding claim 18, Recinella teaches that the measuring device is configured to connect the sensor unit in a single interface with the line (see Fig. 12).  
Regarding claim 19, Recinella teaches that the measuring device is configured to attach the sensor unit directly to an external sleeve surface of the wall (see Fig. 12).  
Regarding claim 20, Recinella teaches that the sensing surface of the sensor is spaced from the external sleeve surface (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 21, Recinella teaches that the sensing surface of the sensor is disposed closer to the internal sleeve surface than to the external sleeve surface (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]).  
Regarding claim 22, Recinella teaches that the radial cavity is an opening (i.e., channel 41) (see Fig. 13).  
Regarding claim 23, Recinella teaches that the opening is a cylindrical bore with a uniform diameter (i.e., channel 41) (see Fig. 13).  
Regarding claim 24, Recinella teaches a diameter or an extent of a cross section of the radial cavity is smaller than a section of the sensor unit that corresponds geometrically thereto (see Fig. 12-14), wherein the radial cavity, together with the sensor unit and/or the sensor, forms an oversize fit to which the wall can be sealed in a fluid-tight manner (i.e., the monitoring gauge 15 is designed to be leak-proof such that the pressure transducer or sensor 17 is in communication with the fluid flowing through the lumen, but the fluid does not leak into the monitoring gauge 15) (see paragraph section [0056]).  
Regarding claim 25, Recinella teaches that the sensor unit is configured to position the sensing surface of the sensor in a predefined radial position in the radial cavity (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 26, Recinella teaches that the sensor unit has an abutting section that geometrically corresponds to the external sleeve surface of the wall, at least in an area of the radial cavity (see Fig. 13).  
Regarding claim 27, Recinella teaches that the abutting section geometrically corresponds circumferentially around the radial cavity (see Fig 13).  
Regarding claim 28, Recinella teaches that the abutting section of the sensor unit lies circumferentially around the radial cavity and geometrically corresponds to the external sleeve surface of the wall (see Fig. 13).  
Regarding claim 29, Recinella teaches that the abutting section of the sensor unit in an area of the radial cavity and circumferentially around the radial cavity is directly connected to the external sleeve surface of the wall (see Fig. 13).  
Regarding claim 30, Recinella teaches that the direct connection is by means of an adhesive agent (i.e., at least a portion of the monitoring gauge can be placed in the catheter hub 23, wherein the monitoring gauge 15 can have a sealing means, which can be configured to seal the monitoring gauge into the pocket 47, wherein the seal can be an adhesive) (see paragraph section [0066]).  
Regarding claim 31, Recinella teaches that the sensor unit has a radial section in which the sensor is arranged (i.e., radial section of housing 15) (see Fig. 12)
Regarding claim 32, Recinella teaches that the radial section of the sensor unit is formed from a plastic material (i.e., housing 15 can be comprised of polypropylene or polyethylene) (see paragraph section [0055]).  
Regarding claim 33, Recinella teaches that the sensor unit is formed from a plastic material (i.e., pressure transducer 17 can have a membrane composed of a flexible material, such as a rubber or polyurethane material) (see paragraph section [0065]).  
Regarding claim 34, Recinella as disclosed above does not directly or explicitly teach that the measuring device is a disposable device provided for one-time use. However, to make a component disposable is merely a matter of design choice as the expected lifespan of any particular device depends on the manufacturer’s specifications, since durability and reusability depends on the material and construction of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have routinely replace the old device with a new one, so as to enhance the system’s performance and reliability.
Regarding claim 35, Recinella teaches that the sensor unit has a coupling point for a communication and/or energy supplyApplication No. 16/521,1536 Docket No.: 36NOVA-GV10303NA Amendment dated March 23, 2021(i.e., wirings 31 can be pre-positioned in the hub 23, such 
Regarding claim 36, Recinella teaches that the communication is for a transmission by wire over a cable or for a wireless transmission (i.e., wirings 31 can be pre-positioned in the hub 23, such that when the monitoring gauge 15 is inserted into the pressure sensor pocket 47, the monitoring gauge 15 is electrically connected to the wiring 31) (see paragraph section [0066]).  
Regarding claim 38, Recinella teaches that the fluid is blood (see paragraph section [0054].  
Regarding claim 39, Recinella teaches that the property of the fluid is pressure (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]).  
Regarding claim 41, Recinella teaches a method for producing a medico-technical measuring device, comprising the steps of: providing a flexible and pliable hose line (i.e., lumen 56) (see Fig. 13) with a wall (i.e., wall 53) (see Fig. 13), the line extending along a central longitudinal axis and configured to guide a fluid within a longitudinal cavity delimitated by the wall (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); inserting a radial cavity in the wall of the hose line in a radial direction, the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13); providing a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level 
Regarding the sensor surface, Hasunuma teaches that the sensor unit (i.e., sensor module 2 and protective sheet 15) (see Fig. 1) is integrated in the wall (i.e., corner portions 9b and 9c) (see Fig. 1)  with the sensing surface (i.e., the bottom surface of the sensor module 2 serves as fluid pressure receiving surface in operation through the protective sheet 15) (see ) disposed in the radial cavity (i.e., opening 7) (see Fig. 1) between the inner and outer surfaces of the wall and spaced from the inner surface of the wall (i.e., the protective sheet 15 is spaced from the corner portions 9b and 9c) (see Fig. 1), such that the sensor is in communication with the fluid (i.e., the fluid pressure exerted by the fluid or liquid passing through the flow passage 9 is transmitted to the fluid pressure receiving surface on bottom surface of the sensor module 2 through the protective sheet 15) (see Fig. 1). In view of the teaching of Hasunuma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sensing surface spaced from the inner wall surface in order to realize a precise measurement of the fluid pressure circulated through the flow circuit.
Regarding claim 42, Recinella teaches that the step of arranging the sensor comprises arranging the sensor in a radial position between an external sleeve surface and an internal sleeve surface of the wall (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 43, Recinella teaches directly connecting the measuring device with an external sleeve surface of the wall (see Fig. 12), and/or positioning the sensor in the radial cavity fluid-tight in the wall.  
Regarding claim 44, Recinella teaches a method for measuring a property of a fluid by means of a medico-technical measuring device, comprising the steps of: 
providing a medico-technical measuring device comprising; 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), 
the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen. The diaphragm can be in fluid communication with the at least one catheter lumen and the at least one extension tube lumen, wherein at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph sections [0059] and [0062]); 

wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]) and 
the sensor unit is integrated in the wall (i.e., the pressure sensing means 17 can be embedded within the extension tube walls 53, 32, such that at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph section [0059]) with the sensing surface disposed in the radial cavity between the inner and outer surfaces of the wall(i.e., the diaphragm 69 between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]) and spaced from the inner surface of the wall (i.e., when the membrane becomes more inwardly biased in response to an increase in pressure, the membrane would deflect to a position spaced from the inner surface of the wall) (see paragraph section [0065]), such that the sensor is in communication with the fluid (i.e., when pressure acts on the diaphragm of the pressure transducer 17, it can cause a deflection of a piezoresistive element of the transducer 17, which can produce a signal which can be detected, wherein the diaphragm can be in fluid 
guiding the fluid through the line within the longitudinal cavity delimited by the wall (i.e., fluid is injected into lumens 55, 56) (see paragraph section [0053]); 
measuring a property by means of the sensor of the measuring device (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]); 
wherein the property is measured in the radial cavity in the wall in which the sensor is positioned (see Fig. 13 and 14). However, Recinella may be construed as does not directly or explicitly teach that the sensor surface spaced from the inner surface of the wall.
Regarding the sensor surface, Hasunuma teaches that the sensor unit (i.e., sensor module 2 and protective sheet 15) (see Fig. 1) is integrated in the wall (i.e., corner portions 9b and 9c) (see Fig. 1)  with the sensing surface (i.e., the bottom surface of the sensor module 2 serves as fluid pressure receiving surface in operation through the protective sheet 15) (see ) disposed in the radial cavity (i.e., opening 7) (see Fig. 1) between the inner and outer surfaces of the wall and spaced from the inner surface of the wall (i.e., the protective sheet 15 is spaced from the corner portions 9b and 9c) (see Fig. 1), such that the sensor is in communication with the fluid (i.e., the fluid pressure exerted by the fluid or liquid passing through the flow passage 9 is transmitted to the fluid pressure receiving surface on bottom surface of the sensor module 2 through the protective sheet 15) (see Fig. 1). In view of the teaching of Hasunuma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sensing surface spaced from the inner wall surface in order to realize a precise measurement of the fluid pressure circulated through the flow circuit.
Regarding claim 45, Recinella teaches that the sensing surface of the sensor is spaced from the outer surface of the wall (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, 
Regarding claim 46, Recinella teaches that the sensing surface of the sensor is positioned in a radial position closer to the inner surface than to the outer surface (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella) in view of Hasunuma (U.S. Pat. No. 7,100,454) (hereafter Hasunuma) in further view of Jonsson et al. (U.S. Pat. No. 77,771,380) (hereafter Jonsson)
Regarding claim 37, Recinella teaches a measuring system for extra-corporeal circulation, comprising: 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), 
configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), 

wherein the line has a radial cavity defined in the wall in a radial direction (i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), 
the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), and 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]) and the sensor unit is integrated in the wall (i.e., the pressure sensing means 17 can be embedded within the extension tube walls 53, 32, such that at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph section [0059]) with the sensing surface disposed in the radial cavity between the inner and outer surfaces of the wall (i.e., the diaphragm 69 between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]) 
wherein the line of one of the measuring devices is a feed line, and the line of an other of the measuring devices is a discharge line and the sensing surface (installed) spaced from the inner surface of the wall.  
Regarding the sensor surface, Hasunuma teaches that the sensor unit (i.e., sensor module 2 and protective sheet 15) (see Fig. 1) is integrated in the wall (i.e., corner portions 9b and 9c) (see Fig. 1)  with the sensing surface (i.e., the bottom surface of the sensor module 2 serves as fluid pressure receiving surface in operation through the protective sheet 15) (see ) disposed in the radial cavity (i.e., opening 7) (see Fig. 1) between the inner and outer surfaces of the wall and spaced from the inner surface of the wall (i.e., the protective sheet 15 is spaced from the corner portions 9b and 9c) (see Fig. 1), such that the sensor is in communication with the fluid (i.e., the fluid pressure exerted by the fluid or liquid passing through the flow passage 9 is transmitted to the fluid pressure receiving surface on bottom surface of the sensor module 2 through the protective sheet 15) (see Fig. 1). In view of the teaching of Hasunuma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sensing surface spaced from the inner wall surface in order to realize a precise measurement of the fluid pressure circulated through the flow circuit.
Regarding the measuring devices, Jonsson teaches at least two measuring devices (i.e., sensor 323 may be placed at 23, 23’’, 23’’’) (see Colum 4, line 62, to Column 5, line 4, and Fig. .
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella) in view of Jonsson et al. (U.S. Pat. No. 77,771,380) (hereafter Jonsson)
Regarding claim 49, Recinella teaches a measuring system for extra-corporeal circulation, comprising: 
at least two measuring devices (i.e., two pressure transducers 17 can be used) (see Fig. 4) each comprising; 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), 
configured to measure a property of the fluid guided in the longitudinal cavity, the sensor having a sensing surface (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]); wherein the line has a radial cavity defined in the wall in a radial direction (i.e., 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]) and the sensor unit is integrated in the wall (i.e., the pressure sensing means 17 can be embedded within the extension tube walls 53, 32, such that at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph section [0059]) with the sensing surface disposed in the radial cavity between the inner and outer surfaces of the wall (i.e., the diaphragm 69 between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]), such that the sensor is in communication with the fluid (i.e., when pressure acts on the diaphragm of the pressure transducer 17, it can cause a deflection of a piezoresistive element of the transducer 17, which can produce a signal which can be detected, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]); but does not explicitly teach that the line of one of the measuring devices is a feed line, and the line of an other of the measuring devices is a discharge line.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Tran M. Tran/Examiner, Art Unit 2855